

TERADATA CORPORATION
DIRECTOR COMPENSATION PROGRAM


Amended and Restated Effective April 17, 2018




PREAMBLE


This Teradata Corporation Director Compensation Program (“Program”) was adopted
effective as of October 1, 2007 (the “Effective Date”).


The Program is intended to provide competitive remuneration to individuals
serving as non-employee members of the Board of Directors of Teradata
Corporation, and to align their interests with the interests of the company’s
stockholders.


The Program was previously amended and restated effective as of April 28, 2008,
and April 26, 2011.


Effective as of April 17, 2018 the Program is amended and restated as set forth
herein.




ARTICLE I


Definitions


1.1
Code means the Internal Revenue Code of 1986, as amended.



1.2
Committee means the Committee on Directors and Governance of the Board of
Directors of Teradata Corporation.



1.3
Common Stock means the common stock of Teradata Corporation, par value $.01 per
share.



1.4    Company means Teradata Corporation, a Delaware corporation.


1.5
Deferred Stock Award means the annual retainer and/or meeting fees, if any,
elected by a Participant to be deferred as set forth in ARTICLE III.



1.6
Deferred Stock Grant means the initial, annual or mid-year equity grants, if
any, elected by a Participant to be deferred as set forth in ARTICLE IV.



1.7
Director means a member of the Board of Directors of Teradata Corporation who is
not an employee of the Company.



1.8
Effective Date has the meaning set forth in the preamble of this Program.







--------------------------------------------------------------------------------




1.9
Fair Market Value of a share of Common Stock as of a specified date means the
average of the closing price per share of Common Stock as listed on the New York
Stock Exchange for the 20 trading days immediately preceding the specified date;
provided, however, that for purposes of determining the exercise price of a
Stock Option, “Fair Market Value” shall have the meaning provided in the Stock
Incentive Plan.





1.10
Participant means a Director, and any former Director entitled to payment of a
benefit from the Program.



1.11
Restricted Shares means actual shares of Common Stock bearing restrictions or
conditions and issued to a Director pursuant to the Stock Incentive Plan.



1.12
Restricted Share Units means awards granted pursuant to the Stock Incentive Plan
that are denominated in shares of Common Stock that will be settled in an amount
in cash, shares of Common Stock, or both, as designated in a Director’s
individual award statement or agreement, at the end of a specified restricted
period.



1.13
Stock Incentive Plan means the Teradata Corporation 2007 Stock Incentive Plan,
as amended and restated, or any successor equity compensation plan, including
the Teradata 2012 Stock Incentive Plan as amended and restated as of February
23, 2016.



1.14
Stock Options means stock options granted pursuant to the Stock Incentive Plan.



1.15
Year of Service means the approximately 12 month period beginning on the date of
an annual stockholders’ meeting of the Company and ending on the day before the
Company’s annual stockholders’ meeting of the next following year, during which
an individual serves as a Director.





ARTICLE II


Compensation


2.1
Annual Compensation. A Director will receive the compensation described in
Sections 2.2 through 2.5 below, as determined by the Committee in its
discretion, based on review of competitive data and consideration of such other
factors as it may deem prudent and appropriate.



2.2
Annual Retainer. For each Year of Service, a Director will receive an annual
retainer as determined by the Committee, which may include an additional
retainer amount for Committee Chairs and for the Chairman of the Board. A
Director may elect to receive the retainer in cash, in Common Stock, or as a
Deferred Stock Award, as described in ARTICLE III. If no election is made, the
retainer will be paid in cash. If paid in cash or Common Stock, payment of 25%
of the annual amount will be made on June 30, September 30,





--------------------------------------------------------------------------------




December 31, and March 31, provided the individual is serving as a Director on
such dates. If the individual is not serving as a Director on any such date, the
remaining amount of the retainer shall be forfeited.


If paid in Common Stock, the number of shares of Common Stock to be paid shall
be determined by dividing the cash amount of the retainer due to the Director by
the Fair Market Value of the Common Stock on the date the payment is due,
rounding up to the next whole share.


2.3
Meeting Fees. The Committee may determine that Directors will receive a meeting
fee for each meeting attended, and may determine that Committee Chairs will
determine whether a particular special meeting is subject to a meeting fee.
Meeting fees, if any, will be paid quarterly at the same time as the retainer,
for meetings attended in the immediately preceding quarter, and may be paid in
cash, Common Stock or as a Deferred Stock Award as provided in Article III.

    
2.4
Initial Equity Grant. On or about the date of first election to the Board, each
Director will receive an initial equity grant in the form of Restricted Shares
or Restricted Share Units under the Stock Incentive Plan, as determined by the
Committee in its discretion. If such grant is made in the form of Restricted
Share Units, a Director may elect to defer receipt of the Common Stock payable
in respect of vested Restricted Share Units as a Deferred Stock Grant as
provided in Article IV. A Director will receive only one initial equity grant
for any continuous period served as a Director. If a Director ceases to serve as
a Director for a period of at least three years and is later again elected as a
Director, he or she will receive a second initial equity grant for the second
period served as a Director.



2.5
Annual Equity Grant. On or about the date of each annual stockholders’ meeting
of the Company, each individual then serving as a Director or newly elected as a
Director shall receive an equity grant under the Stock Incentive Plan,
determined by the Committee, consisting of Restricted Shares, Restricted Share
Units and/or Stock Options. If Stock Options are granted, the exercise price for
each optioned share will be the Fair Market Value of one share of Common Stock
on the grant date. Except as otherwise provided in the applicable award
agreement, any Stock Options that are granted will be fully vested and
exercisable on the first anniversary of the grant date, subject to the
Director’s continued service through the vesting date. Except as otherwise
provided in the applicable award agreement, any Restricted Share Units awarded
will vest in four equal, quarterly installments commencing three months after
the grant date, subject to the Director’s continued service through the
applicable vesting date. If Restricted Shares or Restricted Share Units are
awarded, the Committee may determine that the shares or units will be forfeited
if the Director ceases to serve as a director during a restriction period
determined by the Committee. If the annual equity grant is made in the form of
Restricted Share Units, a Director may elect to defer receipt of the Common
Stock payable in respect of vested Restricted Share Units as a Deferred Stock
Grant as provided in ARTICLE IV.







--------------------------------------------------------------------------------




2.6
Mid-Year Equity Grants. The Committee in its discretion may grant Stock Options
and/or awards of Restricted Shares or Restricted Share Units, as described in
Section 2.5, to Directors who are newly elected to the Board after the annual
stockholders’ meeting. If a mid-year equity grant is made in the form of
Restricted Share Units, a Director may elect to defer receipt of the Common
Stock payable in respect of vested Restricted Share Units as a Deferred Stock
Grant as provided in ARTICLE IV.



ARTICLE III


Deferred Stock Awards


3.1
Election to Defer. For each calendar year, a Director may elect to defer receipt
of pay for services relating to the retainer and meeting fees, if any, to be
received in that calendar year, and receive them instead as a Deferred Stock
Award. The election must be made prior to the January 1 of the calendar year in
which the services relating to the retainer or meeting fees will be rendered by
a Director or such later date as is permitted by guidance issued under Section
409A of the Code. The election to defer shall be irrevocable commencing on
December 31 of the calendar year prior to the calendar year that such election
is in effect (or such earlier date as specified on the deferral election form).
Notwithstanding the foregoing, a newly-elected Director may make an election no
later than 30 days after the date of his or her election to the Board of
Directors, which deferral election shall become irrevocable as of the thirtieth
(30th) day following the Director's election to the Board of Directors (or such
earlier date as specified on the deferral election form) and shall apply only to
the retainer and meeting fees for services to be performed after the deferral
election becomes irrevocable. A new election to defer may be made for each
subsequent calendar year, provided the deferral election is made prior to the
January 1 of the calendar year and shall be irrevocable for the following
calendar year. If a new election is not made, or a prior election is not revoked
for the immediately succeeding calendar year, the most recent election to defer
will remain in effect and be irrevocable for the following calendar year.



3.2
Form of Election. The election to defer must be made in writing, and may be made
electronically on a form provided by the Company.



3.3
Deferral Periods. A Director may elect to receive the Deferred Stock Award at
one of the following times:



(a)
on the date of termination as a Director consistent with the definition of


separation from service as defined pursuant to Section 409A of the Code;


(b)    on the date either five or ten years from the date of grant; or


(c)
in one to five equal annual installments, payable on April 30 of each year,
beginning on the April 30 next following the date of termination as a Director
consistent with





--------------------------------------------------------------------------------




the definition of separation from service as defined pursuant to Section 409A of
the Code.


3.4
Deferred Stock Awards. If a Director elects to receive the annual retainer and
meeting fees, if any, as a Deferred Stock Award, the Company will maintain a
deferred stock account credited, as of the date a payment of the retainer or
meeting fee would have otherwise been paid, with a number of stock units equal
to the shares of Common Stock (rounded up to the nearest whole share) that could
have been purchased with the amount deferred as of such date at the Fair Market
Value of the Common Stock on such date. As of the date any dividend is paid to
stockholders of Common Stock, the Director’s deferred stock account shall also
be credited with an additional number of stock units equal to the number of
shares of Common Stock (including fractions of a share) that could have been
purchased at the Fair Market Value on such date with the dividend paid on the
number of shares of Common Stock equivalent to the number of share units
credited to the Director’s deferred stock account. In case of dividends paid in
property, the dividend shall be deemed to be the fair market value of the
property at the same time of distribution of the dividend, as determined by the
Committee.



3.5
Distribution of Deferred Stock Award. Payment of a Director’s Deferred Stock
Award shall be made at the times elected by the Director at the time of his or
deferral election. Distribution shall be made in shares of Common Stock. The
Participant shall receive the number of whole shares of Common Stock to which
the distribution is equivalent. The shares of Common Stock shall be paid from,
and shall count against the share reserve of, the Stock Incentive Plan.





ARTICLE IV


Deferred Stock Grants


4.1
Election to Defer. If and to the extent Restricted Share Units are granted to a
Director for the initial equity grant described in Section 2.4 and/or in
connection with the annual or mid-year equity grants described in Sections 2.5
and 2.6, respectively, a Director may elect to defer receipt of the Common Stock
otherwise payable to the Director as such Restricted Share Units vest. For the
annual equity grant, the election to defer must be made prior to the January 1
of the calendar year in which the grant is made. The election to defer shall be
irrevocable commencing on December 31 of the calendar year prior to the calendar
year that such election is in effect (or such earlier date as specified on the
deferral election form). For both the initial and mid-year equity grants for
newly-elected Directors, such Directors must make the deferral election no later
than 30 days after the date of his or her election to the Board of Directors,
which deferral election shall become irrevocable as of the thirtieth (30th) day
following the Director's election to the Board of Directors (or such earlier
date as specified on the deferral election form) and shall apply only to the
initial and mid-year equity grants for services to be performed after the
deferral election becomes irrevocable.







--------------------------------------------------------------------------------




A new deferral election for annual equity grants may be made for each subsequent
calendar year, provided the election to defer is made prior to the January 1 of
that calendar year. If a new election is not made, or a prior election is not
revoked for the immediately succeeding calendar year, the most recent election
to defer will remain in effect and be irrevocable for the following calendar
year.


4.2
Form of Election. The election to defer must be made in writing, and may be made
electronically on a form provided by the Company.



4.3
Deferral Periods. A Director may elect to receive the Common Stock at one of the
times specified in Section 3.3 above.



4.4
Deferred Stock Accounts. If a Director elects to defer receipt of the Common
Stock otherwise payable in respect of Restricted Share Units awarded as initial,
annual or mid-year equity grants, the Company will maintain a deferred stock
account credited, as of the date of election to the Board, with a number of
stock units equal to the shares of Common Stock the Director was entitled to
receive as such Restricted Share Units vested. As of the date any dividend is
paid to stockholders of Common Stock, the Director’s deferred stock account
shall also be credited with an additional number of stock units equal to the
number of shares of Common Stock (including fractions of a share) that could
have been purchased at the Fair Market Value on such date with the dividend paid
on the number of shares of Common Stock equivalent to the number of share units
credited to the Director’s deferred stock account. In case of dividends paid in
property, the dividend shall be deemed to be the fair market value of the
property at the same time of distribution of the dividend, as determined by the
Committee.



4.5
Distribution of Deferred Stock Grant. Payment of a Director’s Deferred Stock
Grant shall be made at the times elected by the Director at the time of
deferral, in shares of Common Stock. The Participant shall receive the number of
whole shares of Common Stock to which the amount of the distribution is
equivalent. The shares of Common Stock shall be paid from, and shall count
against the share reserve of, the Stock Incentive Plan.





ARTICLE V


Distribution Upon Death


5.1
Distribution Upon Death. In the event of the death of a Participant, whether
before or after termination of service, any Deferred Stock Award or Deferred
Stock Grant due and unpaid on the date of the Participant’s death shall be
distributed in shares of Common Stock, and any retainer or meeting fees due and
unpaid on the date of the Participant’s death shall be paid in cash, to the
Participant’s designated beneficiary, or if no beneficiary is designated, to the
Participant’s estate, in a single lump sum within 90 days after the
Participant’s death. Distribution of a Participant’s Stock Options will be
according to the terms of the Stock Option agreements.





--------------------------------------------------------------------------------






5.2
Designation of Beneficiary. On the terms and subject to the conditions
established by the Company or its designee, a Participant may designate one or
more individuals or trusts as his or her beneficiary to receive payment of all
or any designated portion of Deferred Stock Awards, Deferred Stock Grants, or
retainer or meeting fees due and unpaid on the date of the Participant’s death,
or revoke or change any such designation.



ARTICLE VI


Administration


6.1
Taxes. Each Director shall be responsible for all tax consequences of his or her
participation in the Program. However, the Company shall be authorized to deduct
from all distributions under the Program any taxes that may be required to be
withheld by federal, state or local governments.



6.2
Unfunded Nature of Program. This Program shall be unfunded. The funds used for
payment of benefits hereunder shall, until such actual payment, continue to be
part of the general funds of the Company, and no person other than the Company
shall, by virtue of this Program, have any interest in any such funds. Nothing
contained herein shall be deemed to create a trust of any kind or create any
fiduciary relationship. To the extent that any person acquires a right to
receive payments from the Company under this Program, such right shall be no
greater than the right of any unsecured general creditor of the Company.



6.3
Non-alienation of Benefits. No benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, including assignment pursuant to a domestic relations
order, and any attempt to do so shall be void. No such benefit shall, prior to
receipt thereof by the Participant, be in any manner liable for or subject to
the debts, contracts, liabilities, or torts of the Participant.



6.4
Acceleration Upon a Change in Control. As provided in the Stock Incentive Plan
and applicable provisions of a Director’s individual award agreement or
statement under this Program, the vesting of Stock Options, Restricted Shares
and Restricted Share Units, and the payment of Deferred Stock Awards and
Deferred Stock Grants, may accelerate upon the occurrence of a Change in Control
(as defined in the Stock Incentive Plan). Notwithstanding the foregoing, to the
extent necessary to comply with Section 409A, payment of Deferred Stock Awards
and Deferred Stock Grants shall be made on the earlier of (a) a “change in the
ownership,” a “change in the ownership of a substantial portion of the assets”
or a “change in the effective control” of the Company within the meaning of
Section 409A of the Code; or (b) at the time(s) specified in Section 3.3
pursuant to an election in effect under Section 3.1 or Section 4.1.



6.5
Amendment or Termination of the Program. The Committee at any time may amend or
terminate the Program, provided that no such action shall adversely affect the
right of any Participant or Beneficiary to a benefit to which he or she has
become entitled pursuant to





--------------------------------------------------------------------------------




the Program, and no amendment or termination of the Program can alter the
Participant’s deferrals of compensation in noncompliance with Section 409A of
the Code, or the rules and regulations issued pursuant thereto. Any amendment or
termination of the Program that is inconsistent with, or in violation of Code
Section 409A, shall be void and of no effect.


6.6
Adjustments. The number and kind of shares of Common Stock subject to Stock
Options, Restricted Shares, Restricted Share Units, Deferred Stock Awards and
Deferred Stock Grants, and the exercise price of Stock Options, shall be subject
to adjustment in accordance with the provisions of the Stock Incentive Plan.



6.7
Compliance with Section 409A. Notwithstanding any of the foregoing provisions of
the Program, to the extent required in order to comply with Section
409A(a)(2)(B)(i) of the Code, Deferred Stock Awards and Deferred Stock Grants
shall be paid on the first business day after the date that is six months
following a Director's “separation from service” within the meaning of Section
409A of the Code. The Program is intended to comply with the provisions of
Section 409A of the Code, and the Treasury Regulations issued pursuant thereto;
and the provisions of the Program will at all times be administered consistent
therewith. Any provision of the Program that is inconsistent with, or in
violation of, Section 409A of the Code, shall be void and of no effect. The
Executive Vice President and Chief Human Resources Officer, and the General
Counsel of the Company are delegated the responsibility to interpret and
administer the Program consistent with Section 409A of the Code and to take
necessary action pursuant to this Section 6.6 and Section 6.5 consistent with
the intent that the Program be administered consistent with such provision.







